DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150160520 A1 (MATSUSHIMA; Toshiharu).

    PNG
    media_image1.png
    451
    454
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    353
    467
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    338
    308
    media_image3.png
    Greyscale

Per claims 1 and 12, Matsushima teaches a display device [1] comprising: a first substrate [71]; a second substrate opposed to the first substrate [72]; and a liquid crystal layer located between the first substrate and the second substrate [70C], wherein the first substrate includes a first common electrode [31], a pixel electrode [32], a scanning line [24], and a signal line [25], the scanning line is formed to extend in a first direction [X], the signal line is formed to extend in a second direction [Y], the first common electrode includes a shaft portion extending in the second direction [132], a first branch portion extending in the first direction from the shaft portion [131], and a second branch portion extending in the first direction from the shaft portion [another branch 131], a first opening surrounded by a pair of the scanning lines and a pair of the signal lines [76b], and a second opening surrounded by a pair of the scanning lines and a pair of the signal lines and provided at an interval from the first opening in the second direction are provided [see figure 5, the lower opening showed by the dashed line but not labeled], the first branch portion overlaps the pixel electrode and the first opening [see figure 2 and A2], and the second branch portion overlaps the scanning line between the first opening and the second opening [see figures 5, branches 131 that formed in the regions that overlap the black matrix 76b which includes the area where the scan lines are formed].  
Per claim 9, Matsushima the display device according to claim 1, wherein a part of the second branch portion overlaps the pixel electrode [see figure 3, the pixel extends across the entire opening].  
Per claim 11, Matsushima teaches the display device according to claim 1, wherein the first substrate includes the scanning line extending in the first direction between the first opening and the second opening [24, see figure 3], and a first signal line and a second signal line that extend in the second direction and are arranged in the first direction with the first opening and the second opening interposed therebetween [25, see figure 3].  
Per claim 12, Matsushima teaches a display device [1] comprising: a first substrate [71]; a second substrate opposed to the first substrate [72]; and a liquid crystal layer located between the first substrate and the second substrate [70C], wherein the first substrate includes a first electrode [31] and a pixel electrode [32], the second substrate includes a light-shielding layer [76], the first electrode includes a shaft portion [132] extending in a first direction [X] intersecting a second direction [Y], a first branch portion extending in the first direction from the shaft portion [131b], and a second branch portion extending in the first direction from the shaft portion [another of the plurality of branches 131b], the light-shielding layer includes a first opening [76b, shown in figure 5], a second opening arranged at an interval from the first opening in the second direction [the lower opening 76b, not labeled], and a third opening arranged at an interval from the first opening in the second direction on the opposite side of the second opening [not shown, but inherent to figure 1], the first opening overlaps a part of the first branch portion and a part of the second branch portion [see figure 5], and the pixel electrode overlaps the first opening [see figures 3 and 4].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150160520 A1 (MATSUSHIMA; Toshiharu).
Per claim 2, Matsushima teaches the display device according to claim 1, wherein the first branch portion is formed in a near triangular shape having a bottom side connected to the shaft portion and a vertex opposed to the bottom side [see figure 3].  Matsushima lacks a triangular shaped branch.  However, it was would have been a matter of routine skill in the art to form the branches of Matsushima as a triangular shape in order to improve contrast.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 3, Matsushima teaches the display device according to claim 2, wherein the pixel electrode is disposed from the bottom side to the vertex [see figure 3, the pixel extends across the entire opening].  
Per claim 6, Matsushima teaches the display device according to claim 1, wherein the first branch portion is formed in a trapezoidal shape having a lower base connected to the shaft portion and an upper base opposed to the lower base [see figures 3].  Matsushima lacks a trapezoidal shaped branch common electrode having a configuration shown in figure 5.  However, it was would have been a matter of routine skill in the art to form the branches of Matsushima as a trapezoidal shape in order to improve contrast.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 7, Matsushima teaches the display device according to claim 6, wherein the pixel electrode extends in the first direction from the upper base [see figure 3, the pixel extends across the entire opening.]  
Per claim 15, Matsushima teaches the display device according to claim 12, wherein the pixel electrode overlaps the first branch portion and a part of the second branch portion [see figure 3, the pixel extends across the entire opening.]    
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150160520 A1 (MATSUSHIMA; Toshiharu) in view of US 20080198318 A1 (Lee; Won-Ho).

    PNG
    media_image4.png
    647
    416
    media_image4.png
    Greyscale

Per claim 8, Matsushima teaches the display device according to claim 1 but lacks the pixel electrode is spaced apart from the shaft portion in the first direction.  However, Lee teaches the pixel electrode spaced apart from the shaft portion in the first direction.  See Lee’s figure 7.  Improved contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  

Allowable Subject Matter
Claims 4-5, 13-14, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Per claims 4 and 13, the prior art teaches the display device according to claim 2 and 12.  The prior art in combination with the limitations above does not teach the first branch portion has a first side extending from the vertex to one end portion of the bottom side and a second side extending from the vertex to the other end portion of the bottom side on the opposite side of the one end portion of the bottom side, and a length of the first side is different from a length of the second side.  
Per claim 10, Matsushima teaches the display device according to claim 1, wherein the first substrate further includes a second common electrode disposed from the first opening to the second opening [two common electrodes are shown in figure 2, one on the left and one on the right].  The prior art in combination with the limitations above does not teach the second common electrode overlaps the first common electrode and has the same electric potential as the first common electrode, and the pixel electrode is located between the first common electrode and the second common electrode in cross-sectional view.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871